BLD-166                                                          NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 20-1129
                                        ___________

                              IN RE: STUART J. PROPER,
                                                 Petitioner
                        ____________________________________

                       On a Petition for Writ of Mandamus from the
            United States District Court for the Western District of Pennsylvania
                       (Related to W.D. Pa. Civ. No. 1:17-cv-00208)
                        ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     April 16, 2020
             Before: AMBRO, GREENAWAY, Jr., and BIBAS, Circuit Judges

                               (Opinion filed: April 29, 2020)
                                       __________

                                         OPINION*
                                        __________

PER CURIAM

         In March 2020, Pennsylvania state prisoner Stuart Proper, proceeding pro se, filed

an amended petition for a writ of mandamus, asking us to direct United States Magistrate

Judge Richard A. Lanzillo to rule on Proper’s pending habeas petition.1 On April 9,


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
    Proper submitted his original mandamus petition to us in January 2020. No action was
2020, Magistrate Judge Lanzillo, who was presiding over the matter with the consent of

the parties, see 28 U.S.C. § 636(c)(1), entered an order denying that habeas petition.

Because Proper has now obtained the relief that he seeks in his amended mandamus

petition, we will dismiss this amended petition as moot. See Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the

course of adjudication that eliminate a plaintiff’s personal stake in the outcome of a suit

or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”).




taken on the petition at that time because he had not provided a copy to Magistrate Judge
Lanzillo. See Fed. R. App. P. 21(a)(1) (setting forth this requirement). Instead of curing
this defect, Proper elected to file an amended mandamus petition (he told the Clerk of this
Court to disregard his original petition), and he duly provided Magistrate Judge Lanzillo
with a copy of this amended petition.
                                              2